NINTH AMENDMENT TO CREDIT AGREEMENT
THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated effective as
of June 14, 2015, is by and between ASSOCIATED BANK, NATIONAL ASSOCIATION, a
national banking association (the "Bank"), and MAGNETEK, INC., a Delaware
corporation (the "Company"), and amends and supplements that certain Credit
Agreement dated as of November 6, 2007, as amended to date (as so amended, the
"Credit Agreement"), by and between the Company and the Bank.
RECITAL
The Company and the Bank desire to amend and supplement the Credit Agreement as
provided below.
AGREEMENTS
In consideration of the Recital and the promises and agreements set forth in the
Credit Agreement, as amended hereby, the parties agree as follows:
1.    Definitions and References. Capitalized terms not otherwise defined herein
have the meanings assigned in the Credit Agreement. All references to the Credit
Agreement contained in the Collateral Documents and the other Loan Documents, as
amended or amended and restated, shall, upon the execution of this Amendment,
mean the Credit Agreement as amended by this Amendment.


2.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a) The defined term "Maturity Date" appearing in section 1.1 of the Credit
Agreement is hereby amended by deleting the date "June 14, 2015" appearing
therein and inserting the date "June 12, 2016" in its place.


(b)Section 2.5(a) of the Credit Agreement is hereby amended by deleting the rate
"two and three-quarters of one percent (2.75%)" appearing therein and inserting
the rate "two and one-quarter of one percent (2.25%)" in its place.


(c)Section 5.1(g) of the Credit Agreement is hereby amended and restated in its
entirety to read as follow:


(g)    Intentionally Omitted.
(d)Section 5.2 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


5.2    Books and Records; Inspections; Field Exam. (a) Keep proper books of
record and account in which full, true and correct entries





--------------------------------------------------------------------------------


are made of all dealings and transactions in relation to its business and
activities; (b) permit representatives of the Bank (including employees of the
Bank or any consultants, accountants, lawyers and appraisers retained by the
Bank), at the Bank's option upon reasonable prior notice to the Company and at
the Company's expense, to visit and inspect its properties, to examine and make
extracts from its books and records, including to examine and make extracts from
environmental assessment reports and Phase I or Phase II studies, and to discuss
the Company's affairs, finances and condition with its officers and independent
accountants; and (c) (i) if a Default or Event of Default exists, (ii) if the
outstanding principal balance of the Note is not equal to $0.00 at all times for
ninety (90) days (of which, thirty (30) such days must be consecutive) during
any twelve (12) month period, or (iii) if the outstanding principal balance of
the Note is greater than $500,000 for fifteen (15) days or more (whether
consecutive or non-consecutive) during any twelve (12) month period, permit
representatives of the Bank (including employees of the Bank or any consultants,
accountants, lawyers and appraisers retained by the Bank), at the Bank's option
upon reasonable prior notice to the Company and at the Company's expense, to
conduct field examinations.
(e)    Section 6.10 of the Credit Agreement is amended and restated in its
entirety to read as follows:


6.10.    Maximum Pension Payments. Make cash contributions to the defined
benefit retirement plan maintained by the Company, except for payments during
the following periods not exceeding the amounts (measured on a cash basis) for
such periods:
Period
Maximum Contribution
Twelve-month period ending June 12, 2016
$8,000,000



Nothing herein shall prohibit the Company from making stock (non-cash)
contributions to the defined benefit retirement plan maintained by the Company,
provided that such stock contributions do not result in a Change in Control.
(f)    Section 6.11 of the Credit Agreement is amended in its entirety to read
as follows:


6.11    Capital Expenditures. Make or commit to make, directly or indirectly,
any Capital Expenditure if, after giving effect thereto, the aggregate amount of
all Capital Expenditures by the Company and its Consolidated Subsidiaries would
exceed 2,000,000 for any fiscal year.
3.    Closing Conditions. This Amendment shall become effective upon the
execution and delivery by the parties of this Amendment and receipt by the Bank
of such other forms, certificates, agreements, documents and instruments as the
Bank may reasonably request.


4.    No Waiver. The Company agrees that nothing contained herein shall be
construed by the Company as a waiver by the Bank of the Company's compliance
with each representation, warranty and/or covenant contained in the Credit
Agreement, the Collateral Documents and the other Loan Documents and that no
waiver of any provision of the Credit Agreement, the Collateral Documents or the
other Loan Documents by the Bank has occurred. The Company further agrees that
nothing contained herein shall impair the right of the Bank to require strict
performance by the Company of the Credit Agreement.

2

--------------------------------------------------------------------------------




5.    Representations and Warranties. The Company represents and warrants to the
Bank that:


(a)The execution and delivery of this Amendment is within its corporate power,
has been duly authorized by proper corporate action on the part of the Company,
is not in violation of any existing law, rule or regulation of any governmental
agency or authority, any order or decision of any court, the Certificate of
Incorporation or By-Laws of the Company or the terms of any agreement,
restriction or undertaking to which the Company is a party or by which it is
bound, and does not require the approval or consent of the stockholders of the
Company, any governmental body, agency or authority or any other person or
entity, except for those approvals and consents which have already been obtained
and are in full force and effect;


(b)This Amendment has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and


(c)The representations and warranties of the Company contained in the Credit
Agreement, the Collateral Documents and the Loan Documents are true and correct
in all material respects as of the date of this Amendment (except to the extent
such representations and warranties relate to an earlier date in which case they
are true and correct in all material respects as of such earlier date).


6.    Miscellaneous.


(d)Charges, Expenses and Fees. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses paid or incurred by the Bank in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all forms, certificates, agreements, documents and instruments
hereto or otherwise contemplated hereby, including the reasonable fees and
expenses of the Bank's counsel.


(e)Amendments and Waivers. This Amendment may not be changed or amended orally,
and no waiver hereunder may be oral, and any change or amendment hereto or any
waiver hereunder must be in a writing which is identified as an amendment or
waiver of this Amendment and signed by the party or parties against whom such
change, amendment or waiver is sought to be enforced.


(f)Headings. The headings in this Amendment are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Amendment.


(g)Affirmation. Each party hereto affirms and acknowledges that the Credit
Agreement as amended by this Amendment remains in full force and effect in
accordance with its terms.


(h)Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart by facsimile or by e-mail of a portable document file (PDF) shall be
as effective as delivery of an original counterpart hereof.


[remainder of page intentionally left blank; signature page follows]

3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Ninth Amendment to Credit
Agreement as of the date first written above.


 
COMPANY:

 
MAGNETEK, INC.
 
 
 
 
 
By:
/s/ Marty J. Schwenner
 
 
Marty J. Schwenner, Vice President and
 
 
Chief Financial Officer



 
BANK:

 
ASSOCIATED BANK,
 
NATIONAL ASSOCIATION
 
 
 
By:
/s/ Michael Weber
 
 
Michael Weber, Vice President


4